Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1, 3, 4, 7, 8, 11-13, and 29-39 are all the claims.
2.	The preliminary amendment to the specification of 6/26/2020 is entered.
3.	Claims 1, 3, 4, 7, 8, 11-13, and 29-39 are under examination.

Objections
Specification
4.	The disclosure is objected to because of the following informalities:  
a) The use of the term, e.g., Tween, Tris, Triton, Sephadex, ATCC, Q-STAR Elite, TSKgel, HisTrap, Superdex, MabSelect Xtra, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The disclosure is objected to because it contains nine (9) embedded hyperlinks and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
c) The abstract of the disclosure is objected to because it exceeds the 150 word limit and contains legal language, e.g., “said”.  Correction is required.  See MPEP § 608.01(b).
 Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
5.	Claims 11, 31 and 36 are objected to because of the following informalities:  
a) Each of claims 11, 31 and 36 depends from a claim drawn to a first binding domain and a second binding domain. However, each of claims 11, 31 and 36 recites “said first domain and/or second binding domain.” For consistency, the claims should recite “said first binding domain and/or second binding domain.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7, 29, 34 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 7 recites the limitation "said malignant disease".  There is insufficient antecedent basis for this limitation in the claim.
b) Claims 29, 34 and 38 are required to represent non-T cell associated CD family members. However, the Markush group contains CD species that are known to be present on CD8+ T cells. See //www.thermofisher.com/us/en/home/life-science/cell-analysis/cell-analysis-learning-center/immunology-at-work/cytotoxic-t-cell-overview.html in Tables 3 and 4 showing that at least the following species in the Markush group are in error: CD25, CD27, CD28, CD30, and CD57.

    PNG
    media_image1.png
    606
    755
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    627
    742
    media_image2.png
    Greyscale

	Applicants are requested to make a thorough evaluation of those species of CD markers recited in the claims to ensure that those markers claimed are in fact “non T cell” CD members.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 3, 4, 7, 8, 11-13, 30-33, 35-37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10633451. The reference patent is not afforded safe harbor protection under 35 USC 121 as the instant claims are a CON of that patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the same species of antigen recited in the patent reference case are those recited in the instant claim set drawn to a kit and a bispecific antibody thereof as follows:
As per instant Claim 1 for a kit, the patent claims the species EGFR and EpCAM and which species are both recited in the Markush group of instant Claim 1:

    PNG
    media_image3.png
    172
    916
    media_image3.png
    Greyscale

As per instant Claim 7 for a kit, instant Claim 30 for a bispecific antibody, and instant Claim 35 for a pharmaceutical composition comprising the bispecific antibody, the patent claims the species of antibody types:

    PNG
    media_image4.png
    88
    929
    media_image4.png
    Greyscale

As per instant Claim 11 for a kit, the patent claims the species of first and second binding domains:

    PNG
    media_image5.png
    42
    862
    media_image5.png
    Greyscale

As per instant Claim 12 for a kit, the patent claims the transduced T cells:

    PNG
    media_image6.png
    49
    894
    media_image6.png
    Greyscale

As per instant Claim 13 for a kit, the patent claims the species of nucleic acid encoding:

    PNG
    media_image7.png
    33
    767
    media_image7.png
    Greyscale


As per instant Claim 3 for a bispecific antibody, the patent claims the species EGFR and EpCAM and which species are both recited in the Markush group of instant Claim 3:

    PNG
    media_image8.png
    123
    911
    media_image8.png
    Greyscale

As per instant Claim 7 for a bispecific antibody, the patent claims the kind of cancer:

    PNG
    media_image9.png
    43
    906
    media_image9.png
    Greyscale

As per instant Claim 30 for a bispecific antibody, the patent claims the kind of antibody structures:

    PNG
    media_image10.png
    91
    915
    media_image10.png
    Greyscale

As per instant Claim 31 for a bispecific antibody, the patent claims the species of first and second binding domains:

    PNG
    media_image11.png
    47
    899
    media_image11.png
    Greyscale

As per instant Claim 32 for a bispecific antibody, the patent claims the transduced T cells:

    PNG
    media_image12.png
    62
    914
    media_image12.png
    Greyscale

As per instant Claim 33 for a bispecific antibody, the patent claims the species of nucleic acid encoding:

    PNG
    media_image13.png
    43
    890
    media_image13.png
    Greyscale


As per instant Claim 4 for a pharmaceutical composition comprising the bispecific antibody, the patent claims the species EGFR and EpCAM and which species are both recited in the Markush group of instant Claim 4:

    PNG
    media_image14.png
    139
    914
    media_image14.png
    Greyscale


As per instant Claim 36 for a pharmaceutical composition comprising the bispecific antibody, the patent claims the species of first and second binding domains:

    PNG
    media_image15.png
    54
    910
    media_image15.png
    Greyscale

As per instant Claim 37 for a pharmaceutical composition comprising the bispecific antibody, the patent claims the transduced T cells:

    PNG
    media_image16.png
    69
    914
    media_image16.png
    Greyscale

As per instant Claim 39 for a pharmaceutical composition comprising the bispecific antibody, the patent claims the species of nucleic acid encoding:

    PNG
    media_image17.png
    51
    901
    media_image17.png
    Greyscale


Conclusion
7.	No claims are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643